DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the preliminary amendment filed 9/16/2021 are acknowledged and accepted.
     The cancellation of Claims 1-19 in the preliminary amendment filed 9/16/2021 is acknowledged and accepted.
     The addition of Claims 20-36 in the preliminary amendment filed 9/16/2021 is acknowledged and accepted.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Oath/Declaration
     A properly executed path/declaration does not appear to be present in the instant application.

Drawings
     The originally filed drawings were received on 3/8/2021.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 20-21, 23-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds et al. (U.S. Patent No. 9664824) in view of d’Alessandro et al. (A. d'Alessandro, R. Asquini, C. Gizzi, R. Caputo, C. Umeton, A, Veltri, A. V. Sukhov, 'Electro-optic properties of switchable gratings made of polymer and nematic liquid-crystal slices', Opt. Lett., vol. 29, no. 12, June 15, 2004, pp. 1405-1407.).
     Simmonds et al. discloses an image generation device (See for example Abstract; Figures 2-5) comprising an image source (See for example 20, 21 in Figure 5) configured to project collimated image-modulated light of a first wavelength over a field of view comprising a plurality of portions of the field of view (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C, 3); and a waveguide (See for example 1 in Figures 2A-C, 3) supporting a plurality of switchable gratings (See for example 11-12 in Figures 2A-C, 3) each switchable between a non-diffracting state and a diffracting state and configured to couple said image-modulated light into said waveguide, wherein said plurality of switchable gratings: are configured to switch into their diffracting states in synchronism with the projection of one or more selected portions of said field of view by said image source (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C, 3; 23, 24, 25, 20, 21, 11, 12 in Figure 5), in their diffracting states, provide an aperture for coupling light into said waveguide (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C), and are configured to provide a different aperture for each said field of view portion (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C).  Simmonds et al. further discloses said aperture is replicated by total internal reflection within said waveguide (See for example 10, 11, 1 in Figures 2A-C; 6, 17 in Figure 3); said plurality of switchable gratings are disposed in more than one layer (See for example 10, 11 in Figures 2A-C); said field of view portions are projected in time sequence (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C, 3; 23, 24, 25, 20, 21, 11, 12 in Figure 5); said waveguide is a component of a waveguide display (See for example 1 in Figures 2A-C, 3; 19 in Figure 5); said waveguide further comprises at least one set of gratings selected from the group of gratings providing beam expansion in at least one dimension, gratings providing extraction of said light from said waveguide (See for example 15, 16 in Figure 3), gratings providing field of view tiling, gratings with spatially varying refractive index modulation, and gratings with spatially varying thickness; said plurality of switchable gratings each have a unique angular diffraction characteristic (See for example TFOV Input λ1, TFOV Input λ2, TFOV Input λ3 in Figures 2A-C, 3); said waveguide is selected from the group consisting of a curved waveguide and a plastic waveguide (See for example 1 in Figures 2A-C, 3; 1, 19 in Figures 4-5); and said image source employs a light source comprising one of a laser or a light emitting diode (See for example 21 in Figure 5; col. 9, line 58-col. 10, line 12).
     Simmonds et al. discloses the invention as set forth above, but does not explicitly disclose the plurality of switchable gratings being recorded in a liquid crystal and polymer holographic recording material.  However, Simmonds et al. does reference a preferable embodiment of the switchable diffraction gratings as described by d’Alessandro et al.  d’Alessandro et al. teaches a conventional switchable grating (See for example Abstract; Figures 1-4), wherein the switchable gratings are recorded in a liquid crystal and polymer holographic recording material (See for example Page 1405, col. 1, Paragraph 2-Page 1407, col. 2. Paragraph 1; wherein the switchable gratings are recorded in a mixture of NLC 5CB liquid crystal and Norland Optical UV-curable adhesive prepolymer).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of switchable gratings of Simmonds et al., be recorded in a liquid crystal and polymer holographic recording material, as taught by d’Alessandro et al., to take advantage of a simple and low cost technique that generates a permanent switchable grating characterized with lower light scattering and lower driving electric fields, as compared to more conventional gratings such as holographic polymer dispersed liquid crystal gratings.
     The combined teachings of Simmonds et al. and d’Alessandro et al. disclose said plurality of switchable gratings exhibit high diffraction efficiency with no voltage applied and low diffraction efficiency with a voltage applied (See for example Page 1405, col. 1, Paragraph 2-Page 1407, col. 2. Paragraph 1; Figure 3).

Allowable Subject Matter
     Claims 34-36 are allowed.
     Claims 22, 29, 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/29/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872